366 F.2d 511
Amelia P. BOYNTON et al., Appellants,v.STATE OF ALABAMA, Appellee.
No. 22629.
United States Court of Appeals Fifth Circuit.
September 26, 1966.

Peter A. Hall, Birmingham, Ala., Norman Amaker, Charles H. Jones, Jr., New York City, for appellants.
No formal appearances were entered on behalf of appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and KILKENNY,* District Judge.
PER CURIAM.


1
This appeal is controlled by Willie Peacock, et al. v. City of Greenwood, Mississippi, 384 U.S. 808, 86 S. Ct. 1800, 16 L. Ed. 2d 944, decided June 20, 1966, in which the Supreme Court held that the grounds alleged for the removal of these civil rights cases to the United States District Court under 28 U.S.C.A. § 1443, are not comprehended within the meaning of the removal section of the Federal Statute.


2
The judgment of the District Court is, therefore,


3
Affirmed.



Notes:


*
 Of Portland, Oregon, sitting by designation